DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                 Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 1-9, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lusas et al (U.S. Patent No. 5437885).           Lusas et al discloses a process of providing a dehulled, oilseed protein material (e.g. Abstract) from, for example, rapeseed (paragraph bridging cols. 3 and 4), wherein same is in the form of a meal (e.g. Abstract) or powder (flour; col. 3, lines 16-20), same being heated (inherently providing cooking) and texturized via a step of extrusion which provides pressing of material within same (e.g. col. 4; compressed, col. 6, line 19; Example 1), same forming fibers (e.g. col. 6, lines 19-26) with an exiting product that is used to prepare a food product such as, for example, a meat analogue (e.g. col. 2, lines 53-57; col. 4, lines 42-58; shredded roast beef, end of Example 3).  It should be further noted that the product exits the extruder through a nozzle (i.e. die; Examples) after having passed through a cooling channel (e.g. portion of the barrel near the end which is fed cooling water; e.g. Example 1).   Additionally, Lusas et al discloses providing additional protein sources in the mixture fed into the extruder (e.g. additional oilseed sources, claim 2).  Additionally, Lusas et al provides such method without protein concentration, protein isolation, chemical splitting of an already existing oil cake or powder or later compounding (e.g. Example 1; claim 1).           Regarding claim 13, Lusas et al does not employ a protein isolation or protein concentration step after initially providing the meal or powder as discussed above.           Regarding claim 15, Lusas et al also discloses the product exiting the containing fibers, being in a single, strand form (e.g. Example 1; through 3/8 inch square hole), congealed together and considered stable in shape as same is subsequently cut (e.g. col. 4, lines 22-33).          Regarding claim 16, Lusas et al discloses cutting the pre-end product of the extruder (e.g. col. 4, line 29) as well as adding spices, aromas (liquid smoke extract), and other flavorings during processing (sugar, salt, etc.; see paragraph bridging cols 5 and 6).           Regarding claim 17, as the extruder provides the introduction, heating, texturing, food forming steps of the process, same is considered to be at least a quasi-continuous processing. 
4.        Claims 1-3, 5, 6, 9-11, 13, 15, 17, 18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lange (U.S. Patent No. 3800053).             Lange discloses a method of providing an oilseed material (e.g. rapeseed) in the form of, for example, a powder (flour; paragraph bridging cols. 1 and 2) which has a protein content of, for example, 95% (col. 2, line 4) wherein same is combined with water and introduced into an extruder where same is heated, under pressure to move same, and texturized, the resulting product being extruded through a die is fibrous and employed in making meat analogs foods (e.g. paragraph bridging cols. 2 and 3; col. 3, lines 40-50).  Due to the preparation of a texturized monofilament (e.g. col. 3, lines 40-50), it is considered inherent that the oilseed protein therein has been cross-linked.  Additionally, Lange provides such method without protein concentration, protein isolation, chemical splitting of an already existing oil cake or powder or later compounding (e.g. paragraph bridging cols. 1 and 2 provide for the use of defatted flour as one option other than concentrates and isolates; claim 1).           Though alternatives for the source seed material provided has already been treated to increase the percentage of protein therein (by removal of oil, etc.) or specifically concentrated in protein, no further protein isolation or protein concentration occurs within the process set forth in instant claim 13.             Regarding claim 15, Lange further disclose the pre-end product being strong (e.g. col. 2, line 5), a strand containing fiber (fibrous monofilament; col. 3, lines 40-50), and having the capability of being divided into pieces by cutting (same is breakable into portions; col. 3, lines 40-50).            Regarding claim 17, as the extruder provides the introduction, heating, texturing, food forming steps of the process, same is considered to be at least a quasi-continuous processing.             Regarding claim 18, Lange discloses a product that has a solid body (monofilament), containing protein, fiber, and 95% by weight protein (col. 2, line 4) wherein the compressed filament would also be more than 90% said protein. Said product being used in a food comprising a meat substitute (e.g. paragraph bridging cols. 2 and 3; col. 3, lines 40-50).  
Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       Claims 10, 11, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al (U.S. Patent No. 5437885).           Lusas et al further discloses the mixture fed to the extruder having a protein content of about 20-80% protein on a dry basis which overlaps that called for in instant claims 10 and 11.  Absent a showing of unexpected results, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have employed any value within said range of about 20-80% protein, including those values that overlap said instant claim, as a matter of preference within said range.             Claim 14 calls for the treatment of an oil cake format of the oilseed material wherein same is mixed with water when supplied into the extruder.  Although Lusas et al does disclose providing water with the oilseed material introduced into the extruder (e.g. Abstract), but is silent regarding an oil cake form, same does provide for an oilseed meal which is essentially an oil cake in broken form.  It is not seen where the use of an oil cake as the form to use would provide for a patentable distinction, and it would have been further obvious to have employed the oilseed material in such material to avoid the extra step involved in breaking the oil cake to produce a meal format.             Regarding claim 17, if it is shown that the process of Lusas et al is not conducted continuously or quasi-continuously, modifying the process to provide same would have been well within the purview of a skilled artisan, and it would have been further obvious to have imparted said process in such matter.  See Dow v. Coe 545 O.G. 905; In re Lincoln et al, 1942 C.D. 386; In re Korpi, 602 O.G. 672.          Regarding claim 18, as the oilseed protein material encompasses as much as 80% of the final product includes use of only rapeseed with as much as 20% water both based on weight (claims 1 and 2), it is expected that the volume of the meat substitute product (i.e. having the appearance of meet material) would be at least 90% of the volume with said water soaked within said protein material.  It would have been further obvious to have selected any of the percentage values of the oilseed material and water including 80% and 20%, respectively, as a matter of preference.           Regarding claim 19, Lusas et al discloses the inclusion of mixtures of oilseeds protein sources (claim 2).  It would have been further obvious to have employed any ratio of such oilseeds as a matter of preference depending on, for example, the cost or ready availability of same as well as the particular taste desired.7.       Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al (U.S. Patent No. 5437885) taken together with DE102015203653 (DE).          Claim 12 further calls for the inclusion of a pea protein.  DE similarly discloses preparation of a meat substitute which employs a mixture including, for example, rapeseed meal and pea protein wherein the combination of same is employed to help modify the coloring of the final product to better replicate the color of actual meat (e.g. paragraphs 20-22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided same to the product of Lusas et al or Lange in order to better replicate the color of the meat said product mimics. 8.       Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lusas et al (U.S. Patent No. 5437885) or Lange (U.S. Patent No. 3800053) taken together with DE102015203653 (DE).          Claim 12 further calls for the inclusion of a pea protein and claim 20 calls for the inclusion of a vegetable protein.  DE similarly discloses preparation of a meat substitute which employs a mixture including, for example, rapeseed meal and pea protein wherein the combination of same is employed to help modify the coloring of the final product to better replicate the color of actual meat (e.g. paragraphs 20-22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided same to the product of Lusas et al or Lange in order to better replicate the color of the meat said product mimics.9.        Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lange (U.S. Patent No. 3800053).           Regarding claim 17, if it is shown that the process Lange is not conducted continuously or quasi-continuously, modifying the process to provide same would have been well within the purview of a skilled artisan, and it would have been further obvious to have imparted said process in such matter.  See Dow v. Coe 545 O.G. 905; In re Lincoln et al, 1942 C.D. 386; In re Korpi, 602 O.G. 672.          Regarding claim 19, Lange further discloses incorporating other functional proteins (col. 2, lines 11-24) but is silent regarding the particular amounts or ratio with respect to the oilseed protein.  However, such determination would have been well within the purview of one skilled in the art, and it would have been further obvious to have arrived at such amounts of the added protein as a matter of preference depending on the particular attribute or degree of same desired from said protein.10.     Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lange (U.S. Patent No. 3800053) taken together with Lusas et al (U.S. Patent No. 5437885).          Lange further discloses the pre-end product also comprising various flavors (col. 2, lines 63-66) and aromas (e.g. smoke extract in Example XII), same being used as a meat substitute (e.g. col. 3, lines 40-50).  Lange is silent regarding the inclusion of spices.  However, spices are notoriously well-known for use in meat preparations, and it would have been obvious to one having ordinary skill in the art before the effective filings date of the claimed invention to have provided same for their art recognized ability to aid in the flavor of meat products.           Lange is silent regarding specifically dividing the pre-end product by cutting same.  However, Lusas et al similar teaches a method of preparing an extruded product from rapeseed material wherein same is cut into pieces after leaving the extruder (col. 4, line 29).  It would have been further obvious to have cut said extrudant into pieces as a matter of preference of a known dividing method in the art.
                                                                                                           Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
October 25, 2022